                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

MARSHALL LEON WATKINS,                            §
              Plaintiff,                          §
                                                  §
vs.                                               § CIVIL ACTION NO. 0:17-135-MGL-PJG
                                                  §
KEVIN CROSS,                                      §
                       Defendant.                 §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
  AND GRANTING DEFENDANT CROSS’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Marshall Leon Watkins (Watkins), a self-represented state prisoner, filed this action

under 42 U.S.C. § 1983. The Court has jurisdiction over the matter pursuant to 28 U.S.C. § 1331.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Defendant Kevin Cross’s (Cross) motion for summary

judgment be granted. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil

Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
        The Magistrate Judge filed the Report on March 8, 2019, the Clerk of Court entered

Watkins’s objections on March 19, 2019, and Cross filed his reply to the objections on March 20,

2019. The Clerk entered Watkins’s sur-reply on March 25, 2019, and his supplemental objections

on March 28, 2019. The Court has carefully reviewed Watkins’s objections, sur-reply, and

supplemental objections, but holds them to be without merit. It will therefore enter judgment

accordingly.

        Watkins’s objections consist of conclusory statements concerning, for instance, the Report

being “bias[ed] and prejudice[d],” his inability to “get a fair trial.” and his wanting to “come to the

court room and demonstrate [his] damages.” Objections 1.

        Watkins states in his supplemental objections he is “objecting to the [C]ourt granting the

defendants motion because [he is still] suffering from all that the defendant did to [him].

Supplemental Objections 1. He contends his eyes are “still watering and burning from Kevin Cross

gassing [him] with the chemical munitions.” Id. Further, according to Watkins, the “summary

judgment standard [does] not apply to [him] and [ his ] lawsuit because the defendants have admitted

to doing what they did to [him] and they have said they [were] guilty. So the rule [does] not apply

to [his] case.” Id.

        Watkins has failed to offer any specific objections to the Report. “In the absence of specific

written objection, the district court [can] adopt the magistrate judge's recommendation . . . without

conducting a de novo review[.]” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th

Cir. 2005) (citation omitted) (internal quotation marks omitted).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Watkins’s objections, adopts the Report, and incorporates it herein.


                                                  2
Therefore, it is the judgment of the Court Cross’s motion for summary judgment is GRANTED.

Accordingly, Watkins’s motions for a hearing and to review the videotape are RENDERED AS

MOOT.

       To the extent Watkins has raised any state claims against Cross, those claims are

DISMISSED WITHOUT PREJUDICE so he may pursue them in state court if he wishes to do

so.

       IT IS SO ORDERED.

       Signed this 3rd day of April, 2019, in Columbia, South Carolina.


                                                 s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE




                                              *****

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                3
